Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II of claims 3-11 in the reply filed on 8-30-21 is acknowledged.



Newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21-31 are directed to a first wireless network device having the memory configured the first network device to operate as a first device type, the first wireless device having a processor for establishing a first wireless link with a second wireless network device, wherein the second wireless device is a second device type different from the first device type (e.g. the second wireless device has different structure and it does not required circuit board comprising a memory, processor, antenna, a first and second antennas to operate as the elected group, emphasis added), classified in CPC H04W 76/15.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5-12-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
-Claims 3-11 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in the independent claim 3 as following:
Independent Claim 3. 
A wireless network device comprising: 
a housing comprising a radio frequency (RF) connector; and 
a circuit board disposed within the housing, the circuit board comprising a first antenna, a first radio coupled to the first antenna, a second radio coupled to the RF connector, a processor, and a memory device, wherein the memory device is to store device settings to configure the wireless network device to operate as a first customer premise equipment (CPE) station, wherein the processor is configured to: 
establish a first wireless link between the first radio and a radio of a second device via the first antenna, wherein the second device is a second wireless network device that is programmed to operate as a gateway that is mounted on a first exterior surface of a building; and 
establish a second wireless link between the second radio and a radio of a third device via a second antenna mounted on a second exterior surface of the building and coupled to the RF connector via an RF cable, wherein the third device is located inside the building and is either a second CPE station or a wireless endpoint device, wherein each of the wireless network device, the second wireless network device, and the second CPE station comprises identical hardware.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki (US 2021/0306263 A1) discloses a  Small Form Factor Pluggable Unit (SFP) incorporates wireless capabilities, and includes an integrated or an external antenna. The SFP comprises wireless circuitry for transmitting and receive multiple and distinct wireless signals, including Wi-Fi and Bluetooth for communicating with various equipment, devices and/or networks {Figs.4, 10-22}.



Amini (US 9,351,338 B2) discloses systems and methods for improving wireless access point communications are provided. Some embodiments contemplate filtering operations such that two or more radios can be used in the 5 GHz or 2.4 GHz band without interfering with each other. Some embodiments employ discrete Low Noise Amplifiers (LNA) and Power Amplifiers (PA) as well as frontend modules. In some examples, filtering may be primarily used on the receiving side to filter out other signals in 5 GHz before they are amplified by an external LNA or LNAs, e.g., as integrated in a WLAN chipset. Filtering may also be performed on the transmit side in some embodiments {Figs.1, 9-11, 15-16,18}.

Wilson (US 8,849,235 B1) discloses a mechanism for dynamically varying the process of selecting cell sites to broadcast an alert message. The mechanism involves using the type or other characteristic of the alert message as a basis to choose a particular cell-site selection process or level of precision for defining cell site coverage. For example, given one type of alert message, a particular cell-site selection process 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464